Title: Sunday April 27th. 1766.
From: Adams, John
To: 


       Heard Mr. Smith.
       In the Evening, I had a great deal of Conversation with Ezekiel Price, Yesterday about Politicks, &c. I provoked him to speak freely by calling him an Hutchinsonian.—I swear says he I think the Lieutenant Governor an honest Man, and I think he has been most damnably abused and slandered and bely’d, &c. I know all his violent Opposers—I know them and what they are after, and their disciples in and about the Capital. There is no Man in the Province would fill any one of his offices, as he does. He is the best Judge of Probate, &c.—Flings about Otis and Adams, and about being one of their Disciples, &c.
      